This was a petition by the lunatic, to supersede the commission of lunacy issued against him, so far as to enable him to make a will disposing of his estate, in case of his death. The petition,and the affidavits accompanying the same, stated that the petitioner was so far restored that he was competent to make a judicious and valid disposition of his estate by last will and testament. The Chancellor, having examined the petitioner personally became satisfied that the general state of his mind had greatly improved since the finding of the inquisition; and that if a commission should be issued against him at this time he would not probably be found to be a person of unsound mind. And he decided that the court has the power to suspend the proceedings against a lunatic partially, without discharging the same entirely ; retaining the control of his property so far only as may be deemed necessary to protect the same for his benefit.
Order to discharge petitioner from the commission and inquisition, and from the control of his committees, so far as to permit him to make a will under the advice and with the sanction of the vice chancellor of the fourth circuit; which will he is to be at liberty to revoke and cancel entirely without such sanction. But he is not to revoke it in part, or to make a new will, without the advice or sanction of such vice chancellor, or of one of the judges of the new supreme court; until the control of his property shall be fully restored to him, or until the further order of this court. Order to be without prejudice to the rights of petitioner’s heirs at law or next of kin, to contest the validity of any will to be made by him.